Citation Nr: 0125008	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-05 260A	)	DATE
	)
	)


THE ISSUE

Whether a January 1984 decision of the Board of Veterans' 
Appeals (Board), insofar as it denied service connection for 
an acquired psychiatric disorder, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

(The issue of whether a June 1982 rating decision was clearly 
and unmistakably erroneous in denying a claim of entitlement 
to service connection for an acquired psychiatric disorder 
will be addressed in a separate decision with a different 
docket number).


REPRESENTATION

Moving party represented by:  AMVETS


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to March 
1980.  Further the record reflects that he additional service 
in the Reserves, including a period of active duty for 
training (ACDUTRA) in August 1980.

The record reflects that the veteran had perfected an appeal 
on the issue of whether a June 1982 rating decision was 
clearly and unmistakably erroneous.  However, the veteran's 
testimony at a June 2001 videoconference hearing before the 
undersigned Board Member was accepted as a CUE motion as to 
the Board decision of January 26, 1984, insofar as that 
decision denied the claim of service connection for an 
acquired psychiatric disorder.


FINDINGS OF FACT

The denial of the veteran's claim of service connection for 
an acquired psychiatric disorder in the January 1984 Board 
decision was not in accord with the evidence of record and 
the laws and regulations in existence at that time.  


CONCLUSION OF LAW

The Board decision of January 26, 1984, insofar as that 
decision denied the claim of service connection for an 
acquired psychiatric disorder, was the product of CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1403 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that the Department of Veterans 
Affairs (VA) adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation of 
claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 
16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Accordingly, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior caselaw 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board notes that the original version of Rule 1404(b) (38 
C.F.R. § 20.1404(b)), stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

The United States Court of Appeals for the Federal Circuit 
subsequently held that in the event that the moving party's 
motion does not adequately set forth specific grounds of CUE, 
the Board is precluded from deciding the motion on the 
merits.  Instead, the appellant's motion is to be dismissed 
without prejudice to the submission of more specific 
allegations.  Disabled American Veterans, et al. v. Gober, 
234 F.3d 682 (Fed. Cir. 2000).  Accordingly, the Board issued 
an interim rule, effective July 10, 2001, which revised Rule 
1404(b) as follows:

Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

66 Fed. Reg. 35902-35903 (July 10, 2001).

As an additional matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, in Livesay v. 
Principi, No. 00-51 (U.S. Vet. App. Aug. 30, 2001) (en banc), 
the Court held that the provisions of the VCAA were not 
applicable to CUE motions regarding prior Board decisions.


Background.  The veteran contends that the January 1984 Board 
decision, insofar as it denied service connection for an 
acquired psychiatric disorder, was the product of CUE.

The evidence on file at the time of the January 1984 Board 
decision includes the veteran's service medical records.  
Among other things, these records reflect that his 
psychiatric condition was clinically evaluated as normal on a 
May 1979 service examination.  In February 1980, the veteran 
was seen on an emergency basis, at which time he was noted to 
be confused; presented signs of blocking of his speech; 
paucity of ideas; vague, unorganized paranoid thinking; and 
feelings of impending disaster.  He was given Haldol 5 mg 
b.i.d. on admission, and was noted as showing some 
improvement two days later.  Although the provisional 
diagnosis was of an acute psychotic episode, his problems was 
subsequently attributed to situational reaction.  Subsequent 
records from July 1980 note that the veteran complained of 
hallucinations and disorientation for the past 2 to 3 weeks.  
A psychiatric consultation conducted that same month noted 
the veteran's original treatment had been in February 1980, 
at which time he was found to be psychotic.  Inasmuch as the 
veteran had been found to be psychotic on the original 
evaluation, there was no question in the examining 
physician's mind that the veteran should not be retained for 
active duty or for reserve status.  On his September 1980 
discharge examination, the veteran's psychiatric condition 
was found to be abnormal due to flat affect.  

In January 1982, the veteran underwent a VA mental 
examination.  The examiner noted that the veteran's claims 
folder was reviewed, and summarized the veteran's in-service 
treatment as well as his post-service problems.  Following 
examination of the veteran, the examiner diagnosed 
schizophrenia, paranoid type, still active.  The examiner 
also found that the veteran was competent for VA purposes.

In the June 1982 rating decision, it was found that the 
January 1982 VA mental examiner's diagnosis of schizophrenia 
was not supported by the findings.  Rather, the earlier 
diagnosis of situational reaction was most nearly supported 
by the findings of record.  As situational reaction was not a 
ratable entity, service connection was denied.

The veteran appealed the June 1982 rating decision to the 
Board.

The veteran subsequently submitted a statement, dated in July 
1982, from J. L. E. Ed. D., Sc. D. (hereinafter, "JLE"), 
who was identified as being part of the Psychological 
Services for a school district's Office of Educational 
Services Secondary.  JLE noted that he had known the veteran 
since the veteran was in Junior High School in September 
1973, and that he had managed to keep in contact with the 
veteran through high school and one subsequent semester of 
college in 1978.  However, after high school, JLE had lost 
contact with the veteran but had heard that he was in the 
service.  JLE stated that in "April 1979" the veteran had 
visited his office, and JLE noticed a drastic change in the 
veteran's personality, evidence in the veteran's seeming lack 
of confidence in himself and a distrust of peers and those 
who here-to-fore been closest to him.  Consequently, JLE 
discussed his concerns with the veteran and advised him to 
seek assistance of a professional nature at that time.  
Additionally, JLE stated that in a recent conversation with 
the veteran he could still see some of the former concerns 
evidence in his conversation, and had advised him to seek 
assistance from VA before matters became more complicated.

JLE subsequently submitted a new letter in December 1982, 
which essentially stated that his prior letter of July 1982 
should have read "April 1980," and not "April 1979," since 
the conversation in question took place after the veteran was 
in the military service.  Also, JLE explained that he dealt 
with many students during any one year, and there were times 
when exact dates or situations were not always accurate.  
Nevertheless, JLE emphasized that, in this case, the fact was 
that the veteran's visit was after his entry into the service 
was evident because their conversation was regarding how the 
veteran was adjusting to the service.

At a January 1983 personal hearing, the veteran testified, in 
part, that he continued to have psychiatric problems and 
provided a description thereof.  However, he testified that 
he had not had any formal, post-service medical treatment for 
these problems.  The veteran indicated that he had talked to 
JLE on an informal basis, identified JLE as a psychologist, 
and made reference to the fact that JLE had "corrected the 
dates."  Further, the veteran testified that he had no 
problems prior to his entry into service.

Also on file were various medical records concerning the 
veteran's claim of service connection for a right eye 
disability which contained no pertinent findings regarding 
his psychiatric disorder claim.

A February 1983 Supplemental Statement of the Case noted that 
the evidence included the veteran's hearing testimony, as 
well as the contents of JLE's December 1982 statement, but 
found that this evidence was not of sufficient probative 
value to provide the basis for the grant of service 
connection.

In the January 1984 decision, the Board found that the 
veteran's acquired psychiatric disorder preexisted his 
performance of ACDUTRA from November 1979 to March 1980, and 
that the psychiatric symptoms noted in February 1980 were 
continuing manifestations of this preexisting disability.  In 
making this determination, the Board stated that "in April 
1979," the veteran had a drastic change of personality, 
evidence by lack of confidence in himself and a distrust of 
his peers and friends who had been closest to him.  Moreover, 
it was noted that the veteran was advised at that time to 
seek medical attention for his psychiatric symptomatology.  
Under these circumstances, the Board was of the opinion that 
the psychiatric symptoms noted in "1979" were 
manifestations of a nervous disorder.  Additionally, the 
Board observed that the clinical findings during the service 
examination in February 1980 indicated that the underlying 
pathology of the preexisting psychiatric disability had not 
increased in severity during his ACDUTRA since November 1979.  
Furthermore, the Board noted that the veteran was able to 
perform another period of ACDUTRA in August 1980 without 
seeking treatment for his preexisting condition.  
Accordingly, the Board stated that after reviewing the entire 
evidentiary picture, it had concluded that the underlying 
pathology of the preexisting nervous disorder did not become 
worse during either period of ACDUTRA.  The Board also stated 
in this decision that there was no medical evidence 
disclosing that the psychiatric disability resulted from 
trauma during inactive duty for training. 

No mention was made of JLE's December 1982 statement in the 
January 1984 rating decision.  In various statements, and at 
his June 2001 videoconference hearing, the veteran has 
essentially contended that the denial of his claim of service 
connection for an acquired psychiatric disorder was the 
product of CUE in that it did not take this statement into 
consideration.  The veteran maintains that JLE's December 
1982 statement clearly shows that his psychiatric disorder 
was not a preexisting condition, and that it was incurred 
during service.


Analysis.  In the instant case, the Board finds that the 
denial of the veteran's claim of service connection for an 
acquired psychiatric disorder was not in accord with the 
evidence of record.  

As detailed above, the January 1984 found that the veteran's 
psychiatric disorder preexisted service because he had 
exhibited symptoms in "April 1979," which was prior to his 
November 1979 induction into service.  The only basis for 
this finding was the July 1982 statement from JLE.  However, 
the December 1982 letter from JLE corrected this statement in 
that he reported that it should have said "April 1980," and 
that the incident described in the prior statement was after 
the veteran had been in the military service.  The December 
1982 statement from JLE was of record at the time of the 
January 1984 Board decision, as shown by the fact that it was 
noted in the February 1983 Supplemental Statement of the 
Case.  Thus, the correct facts, as they were known at that 
time, did not support a finding that the disability 
preexisted service.  Consequently, it was error for the Board 
to make such a finding.

This case does not end with the finding that there was error 
in the January 1984 decision.  Having found error, the Board 
must now determine whether this error compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  If 
it is not absolutely clear that a different result would have 
ensued, the error cannot be CUE.  See 38 C.F.R. § 20.1403.  
Thus, in order for the veteran to prevail in the instant 
case, the Board must find that the evidence on file at the 
time of the January 1984, and the laws and regulations in 
existence at that time, supported a grant of service 
connection for an acquired psychiatric disorder.

As mentioned above, the June 1982 rating decision denied the 
claim because it was found that the record did not support 
the January 1982 VA examiner's diagnosis of schizophrenia.  
Rather, it was found that the evidence showed that the 
veteran's problems were due to a situational reaction, which 
was not a disability for VA purposes.  The Board acknowledges 
that the February 1980 service medical records ultimately 
attributed the veteran's problems at that time to a 
situational reaction.  However, the January 1982 VA 
examiner's diagnosis was based upon both an examination of 
the veteran, and a review of the veteran's claims folder, 
which would have included these service medical records.  No 
competent medical evidence is on file which explicitly 
refutes the findings of the VA examiner.  Consequently, the 
Board concludes that the evidence showed that the examiner 
had a sufficient basis for his findings, and, as such, it is 
undebatable that the veteran had an acquired psychiatric 
disorder at the time of the January 1984 decision.

The Board also finds that the evidence on file at that time 
indicates that the veteran's problems began while on active 
duty, and that these problems/symptoms were continuous from 
the time of the initial in-service treatment up to the time 
of the January 1984 decision.  The evidence in support of 
this finding includes the service medical records, the 
veteran's own statements, and, when taken together, the July 
and December 1982 statements from JLE.  Further, the January 
1982 VA psychiatric examination supports the finding that the 
veteran's acquired psychiatric disorder was incurred during 
service.  As indicated above, the examiner had reviewed the 
veteran's claims folder in conjunction with this examination, 
included a summary of the veteran's in-service treatment and 
post-service problems, and diagnosed the veteran as having 
"paranoid schizophrenia, still active."  (Emphasis added).  
By describing the disability as "still active," under these 
circumstances, the examiner indicated that it was a 
continuation of the condition for which the veteran was 
treated during service.  Moreover, the language used by the 
Board at the time of the January 1984 decision also indicates 
that it was accepted at that time by the Board that the 
veteran's in-service symptoms were indicative of his current 
psychiatric disorder.

At the time of the January 1984 decision, 38 C.F.R. 
§ 3.303(b) (1983) stated:

Chronicity and continuity.  With chronic 
disease shown as such in service (or 
within the presumptive period under Sec. 
3.307) so as to permit a finding of 
service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes.  This rule does not mean that any 
manifestation of joint pain, any 
abnormality of heart action or heart 
sounds, any urinary findings of casts, or 
any cough, in service will permit service 
connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, 
first shown as a clearcut clinical 
entity, at some later date.  For the 
showing of chronic disease in service 
there is required a combination of 
manifestations sufficient to identify the 
disease entity, and sufficient 
observation to establish chronicity at 
the time, as distinguished from merely 
isolated findings or a diagnosis 
including the word ``Chronic.''  When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary 
showing of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.    

Moreover, 38 C.F.R. § 3.303(d) (1983) stated that "[s]ervice 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service."

Based on the foregoing, the Board finds that the evidence on 
file at the time of the January 1984 decision established 
continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) 
(1983).  More importantly, all of the evidence on file at 
that time, including that pertinent to service, supported the 
conclusion that the veteran had a current acquired 
psychiatric disorder that was incurred during active service 
in accordance with 38 C.F.R. § 3.303(d) (1983).  
Consequently, the Board concludes that the correct facts, as 
well as the laws and regulations in effect at the time of the 
January 1984 decision, shows that the veteran was and is 
entitled to a grant of service connection for an acquired 
psychiatric disorder.  The Board also finds that reasonable 
minds could not differ as to this conclusion; it is 
undebatable that the veteran was entitled to a grant of 
service connection at that time.  As such, the January 1984 
Board decision was the product of CUE, and should be revised 
accordingly.  See 38 C.F.R. § 20.1403.




ORDER

Inasmuch as the denial of service connection for an acquired 
psychiatric disorder by the January 1984 Board decision was 
the product of CUE, the benefit sought on appeal is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



